Citation Nr: 1416679	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  10-46 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertension, to include as due to herbicide exposure and as secondary to a service-connected psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Becker, Counsel



INTRODUCTION

The Veteran had active service from January 1967 to January 1970.  This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  It was found in a March 2008 rating decision that new and material evidence had not been received sufficient to reopen service connection for hypertension which previously had been denied.  In a January 2010 rating decision, service connection for hypertension was reopened but the previous denial was confirmed and continued.  It also was confirmed and continued in an April 2010 rating decision.  The Veteran subsequently appealed.

In January 2011, the Veteran appeared for, but decided not to have, a hearing.  Of further note, whether new and material evidence has been received sufficient to reopen service connection is a jurisdictional issue.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  As such, it is part of this matter regardless of any previous determination(s) made in that regard.  Finally, additional evidence was submitted after the last adjudication of this matter in an August 2012 supplemental statement of the case.  It is given initial consideration herein because the Veteran's representative contemporaneously waived the right to have the RO do so.  38 C.F.R. § 20.1304(c).  Based on review of it and the rest of the evidence in his paper and electronic claims files, the following determinations are made.

FINDINGS OF FACT

1.  Evidence received following an unappealed June 1990 Board decision denying service connection for hypertension was not considered therein, is not cumulative or redundant of the evidence that was considered therein, and relates to a necessary but previously unestablished fact.

2.  The Veteran's hypertension did not manifested during service or within his first post-service year and has not been attributed to his herbicide exposure during service, but it was caused by his service-connected psychiatric disorder. 
CONCLUSIONS OF LAW

1.  The June 1990 Board decision is final, but service connection for hypertension is reopened in light of new and material evidence subsequently received.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 3.160, 20.1100 (2013).

2.  The criteria for entitlement to service connection for hypertension, as secondary to the service-connected psychiatric disorder, have been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1116, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.2, 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 4.104, Diagnostic Code 7101 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Before addressing the merits, VA has a duty to notify and a duty to assist a claimant with respect to a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Discussion of these duties as they relate to the Veteran's claim is unnecessary, however.  The first determination made herein is that, as new and material evidence has been received, service connection for hypertension is reopened.  In other words, the determination is favorable to the Veteran.  The second determination made herein is that service connection for hypertension on a secondary basis is granted.  Once again then, the determination is favorable to the Veteran.  It follows that any errors committed with respect to the duty to notify him or the duty to assist him were harmless.

II.  New and Material Evidence to Reopen

An issue for which there is a final decision denying a benefit shall be reopened and readjudicated if new and material evidence is received.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means evidence not previously submitted.  Material evidence means evidence that, by itself or when considered with previous evidence, relates to an unestablished fact necessary to substantiate the benefit sought.  New and material evidence can be neither redundant nor cumulative of the evidence of record at the time of the last prior final denial.  It also must raise a reasonable possibility of substantiating the benefit sought.  38 C.F.R. § 3.156(a).  The low threshold enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  All of the evidence, both new and previous, and any assistance required must be taken into consideration.  Id.

In an April 1989 rating decision, service connection for hypertension was denied.  The Veteran appealed.  The Board's June 1990 decision also denied service connection for hypertension.  That the Veteran had hypertension was conceded.  However, it was determined that he neither incurred nor aggravated hypertension during service and that such could not be presumed.  Service treatment records did not support his statements and testimony of being treated for high blood pressure once or of being told he had elevated blood pressure near his discharge.  There was one reading of 140/90 taken a few days after his discharge by a prospective employer, but it was insufficient to meet the requirements at that time for even the lowest compensable rating of 10 percent.  Statements from private Dr. J.G. contained conflicting information about when the Veteran was first treated for hypertension.

The Veteran timely was informed of the Board's unfavorable determination and of his right to appeal it.  He did not pursue another appeal.  The Board's decision therefore became final based on the evidence then of record.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 3.160(d), 20.1100.  At this time, the Board finds that reopening service connection for hypertension is warranted.  Evidence concerning the Veteran's hypertension, to include VA and private treatment records, a VA medical examination, two statements from private Dr. C.D-M., and a statement from private Dr. M.C., has been received since the June 1990 Board decision.  No consideration was given therein to this evidence.  Thus, it is new.  Some also is material because it relates to an unestablished fact necessary to substantiate service connection.  At the time of the prior Board decision, there was no nexus between the Veteran's hypertension and service, but there is an indication of such now.  Indeed, private Dr. C.D.-M. opined that the Veteran has had hypertension since his service.  The credibility of evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  Given the aforementioned difference between previously and now, the new and material evidence is neither cumulative nor redundant of the previous evidence.  A reasonable possibility of substantiating the Veteran's service connection claim has been raised by the new evidence.  Substantiation is achieved below in that service connection is granted.  

III.  Service Connection

Service connection means that an injury or disease resulting in disability was incurred or aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish service connection, there generally must be a current disability, incurrence or aggravation of an injury or disease during service, and a nexus between them.  Hickson v. West, 12 Vet. App. 247 (1999); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Service connection also may be established for any disease diagnosed after service if it was incurred during service.  38 C.F.R. § 3.303(d).  Finally, service connection may be established in additional ways for chronic diseases.  As it is a symptom long preceding the development of cardiovascular-renal disease, hypertension is a chronic disease.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a).

Manifestation of the same chronic disease during service and at any later date may be service connected unless clearly attributable to an intercurrent cause.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology after service is required if the disease was noted but not chronic during service or where the determination that it was chronic is questionable.  Id.; Savage v. Gober, 10 Vet. App. 488 (1997).  There is a rebuttable presumption of service connection for chronic diseases as well as diseases associated with exposure to an herbicide agent.  38 U.S.C.A. §§ 1112, 1113, 1153; 38 C.F.R. §§ 3.307, 3.309.  It is presumed that the disease was incurred or aggravated during service even if this cannot be established.  Certain requirements must be met, however.

Service must have been active duty for at least 90 days during a war period or after December 31, 1946.  38 U.S.C.A. § 1112(a); 38 C.F.R. § 3.307(a)(1).  For diseases associated with herbicide exposure, exposure during service is required.  It is presumed if there was service in the Republic of Vietnam (RVN) between January 9, 1962, and May 7, 1975.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  There lastly must be manifestation to a compensable degree within a particular time period.  This does not mean that there must be a diagnosis but that there must be characteristic symptoms followed by diagnosis without unreasonable delay.  38 C.F.R. § 3.307(c).  Regarding hypertension as a chronic disease, this period is within one year from the date of discharge.  38 U.S.C.A. § 1112(a)(1)  38 C.F.R. §§ 3.307(a)(2-3), (c).  Regarding ischemic heart disease, which is associated with herbicide exposure, this period is any time after discharge.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Ischemic heart disease does not include hypertension.  38 C.F.R. § 3.309(e), Note 3.

Secondary service connection means that a nonservice-connected disability was incurred because of or aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  In other words, there must be a current nonservice-connected disability and an incurrence or aggravation nexus between it and a service-connected disability.  Aggravation means a permanent worsening beyond natural progression.  Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  The baseline level of disability pre-aggravation must be compared to the current level of disability.  38 C.F.R. § 3.310(b).  Compensation may be paid only for the degree of disability attributable to aggravation.  Id.; Allen, 7 Vet. App. at 439.  Here, the Veteran is service-connected for paranoid psychosis (claimed as PTSD)), for prostate cancer, and for erectile dysfunction.

All the evidence must be reviewed, but only the most salient must be discussed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Persuasive and unpersuasive evidence must be identified, and reasons must be provided for rejecting evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay evidence may be discounted in light of its inherent characteristics or its relationship to the other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence on any point, the claimant is afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

To be current, a disability must be present near or at the time a claim is filed or at any time during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran filed the instant claim in December 2007.  That he had hypertension was acknowledged by the Board in its June 1990 decision.  That he still has hypertension is acknowledged herein.  Indeed, there is no indication that the Veteran's hypertension resolved.  VA and private treatment records, to include those dated before December 2007 as well as thereafter, document his longstanding history with the condition.  Private Dr. C.D.-M. indicated in his November 2009 and January 2010 statements that the Veteran has hypertension.  Private Dr. M.C. did the same in an October 2012 statement.  The Veteran finally was diagnosed with hypertension by the examiner who conducted the VA medical examination in August 2012.

The Veteran, in sum, clearly has hypertension which qualifies as a current disability.  He served more than 90 days after December 31, 1946, during a period of war.  His service indeed spanned three years.  All was during the Vietnam era.  38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f).  The Veteran's DD-214 indicates that he was stationed in the RVN.  His service personnel records clarify that he was there from June 1968 to June 1969.  He thus presumably had herbicide exposure during service.  Service connection nevertheless cannot be presumed on this basis for hypertension.  Ischemic heart disease has been associated with herbicide exposure, but it does not include hypertension.  It has been determined that there is no association between hypertension and herbicide exposure.  Determinations Concerning Illnesses Discussed in National Academy of Sciences Report:  Veterans and Agent Orange:  Update 2010, 77 Fed. Reg. 47,924 (Aug. 10, 2012).

Dr. J.G.'s statements reflect that the Veteran was treated for hypertension in 1972 at the earliest.  He indicated that he has been treated for hypertension since 1971 in a January 1989 document.  No greater specificity was provided.  Service connection for hypertension as a chronic disease cannot be presumed without more.  The first post-service year indeed extends only to January 1971, not to all potential points during this year or to 1972.  Dr. C.D.-M. did opine that the Veteran has had hypertension since his service, which includes during the first post-service year, in November 2009.  However, it was noted that treatment began in January 1999.  The only possible basis for the opinion therefore is the Veteran's self-report.  Mere transcription of self-reported medical history by a medical professional like Dr. C.D.-M. is insufficient.  Leshore v. Brown, 8 Vet. App. 406 (1995).  That history must be accurate.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Coburn v. Nicholson, 19 Vet. App. 427 (2006).

There is no indication that the Veteran's self-reported medical history, to include that to Dr. C.D.-M. as well as that in the January 1989 document, is accurate.  He is not persuasive in this regard.  The one blood pressure reading of 140/90 taken a few days after his discharge by a prospective employer is insufficient in this regard.  Hypertension was not diagnosed as a result of it.  Indeed, a diagnosis now requires that readings be taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  To the extent the single reading constitutes manifestation of the hallmark symptom of hypertension, which subsequently was diagnosed a short time by 1972, it was not to a compensable degree.  The lowest compensable rating of 10 percent for hypertension indeed is merited only when diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or when there is a history of this diastolic pressure and continuous medication is required for control.  Id.

Since it cannot be presumed, service connection for hypertension must be established.  The Veteran's service treatment records are silent with respect to hypertension.  His blood pressure was 106/62 at his November 1966 entrance examination and 124/84 at his October 1969 separation examination.  No readings, and indeed no documents whatsoever, dated thereafter exist.  Although the Veteran's blood pressure rose during service, there is no indication that this was a cause for concern. He was not being monitored regularly regarding his blood pressure, for example.  The October 1969 reading further was not characterized as elevated.  There, in sum, remains no support for the Veteran's recounts that he was treated for high blood pressure once during service or that he was told he had elevated blood pressure near his discharge.  He is not persuasive in this regard.

This lack of manifestation or even notation of any elevated blood pressure or hypertension during service rules out chronicity and continuity of symptomatology.  An in-service injury or disease leading to hypertension, in sum, does not exist.  For the same reason, incurrence of hypertension during service also cannot be established.  General service connection finally also is ruled out.  Even though service connection cannot be presumed as due to herbicide exposure, it still may be established on this basis.  Brock v. Brown, 10 Vet. App. 155 (1997); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Veteran contends this is the case.  He is a lay person because there is no indication that he has a medical background.  Lay evidence sometimes can establish nexus.  Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Nevertheless, the question of a nexus between the Veteran's hypertension and his herbicide exposure during service is medical in nature given the complexities involved.  These include the facts that over 44 years that have passed since the Veteran was discharged from service, the intricate and nuanced effect of herbicide exposure on the various systems of the body to include the cardiovascular system, and the numerous potential causes of hypertension.  Only those with a medical background are competent to answer a medical question.  Jones v. West, 12 Vet. App. 460 (1999).  Nexus as aforementioned accordingly is outside the Veteran's competency.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 492 F.3d at 1372.  As such, he is not persuasive.  No medical professional who may have been persuasive has addressed nexus as aforementioned.

Significantly, however, private medical evidence relates the Veteran's hypertension with his service-connected psychiatric disorder.  Specifically, Private Dr. C.D.-M. opined that the Veteran's hypertension more likely than not is secondary to his posttraumatic stress disorder (PTSD).  Private Dr. M.C. similarly opined that the Veteran's hypertension more likely than not is a consequence of his PTSD.  
Dr. C.D.-M.'s opinion that the Veteran's hypertension is more likely than not secondary to his PTSD, which was rendered in January 2010, and Dr. M.L's opinion that the Veteran's hypertension is more likely than not a consequence of his PTSD, which was rendered in October 2012, remain to be addressed.  These opinions contrast with the opinion of the physician who conducted the VA medical examination in August 2012, as noted above.  Of note is that Dr. C.D.-M., Dr. M.L., and the VA physician all assumed the Veteran has PTSD.  He claimed service connection for PTSD, but service connection for paranoid psychosis was granted.  It is well-recognized that psychiatric disorders frequently have overlapping symptoms and thus the same or very similar effects.  VA rates psychiatric disorders other than eating disorders under the same general formula.  38 C.F.R. § 4.130, Diagnostic Codes 9201 - 9440.  As such, that the opinions address the psychiatric disorder claimed instead of that diagnosed and service-connected is of no consequence.

Many factors are used to assess medical opinions.  They include the opiner's qualifications and review of the evidence, the scope of the examination, the rationale offered for it, the accuracy of any factual premises underlying it, and the degree of certainty in it.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Prejean v. West, 13 Vet. App. 444 (2000); Ardison v. Brown, 6 Vet. App. 405 (1994); Reonal v. Brown, 5 Vet. App. 458 (1993).  Here, it is undisputed that Dr. C.D.-M., Dr. M.L., and the VA physician are qualified to render an opinion.  Each of these opinions was stated in certain terms.  There is no indication than the Veteran was not examined adequately by any of them.  It is unclear whether Dr. C.D.-M. or Dr. M.L. reviewed the Veteran's private treatment records, other than those from that Dr., or VA treatment records.  It also is unclear whether Dr. M.L. reviewed the VA medical examination conducted a few months earlier.  The physician who conducted it by comparison reviewed the paper claims file which contained the Veteran's VA and private treatment records as well as Dr. C.D.-M.'s opinions.

However, the VA physician indicated that there is no support for PTSD causing hypertension.  One medical study from 2007 was cited in this regard.  It was characterized as weak because no other studies had demonstrated an association between PTSD and hypertension.  This rationale is inherently contradictory as it first indicates no support for a nexus and then indicates that there is only weak support.  The accuracy of both of these factual premises further is suspect.  While neither Dr. C.D.-M. nor Dr. M.L. cited any medical studies, both believed a causal nexus between PTSD and hypertension was not only possible but likely.  Neither provided a rationale for this opinion.  As such, they usually would not be persuasive.  Yet a sufficient rationale otherwise appears to exist.  Both Dr. C.D.-M. and Dr. M.L. presumably keep up with medical studies and thus are aware of current medical knowledge on the aforementioned nexus.  That they are in agreement with one another indeed suggests this.  Of note is that the medical study cited by the VA physician, being approximately 7 years old, hardly qualifies as current medical knowledge.

The positive opinions of Dr. C.D.-M. and Dr. M.L. concerning a causal nexus between the Veteran's hypertension and his service-connected psychiatric disorder, in sum, are somewhat persuasive.  The negative opinion of the VA physician in this regard is somewhat less persuasive.  To the extent the positive opinions are in approximate balance with the negative opinion instead of simply outweighing it, the Veteran is afforded the benefit of the doubt as is required.  It follows that the aforementioned causal nexus has been established.  Accordingly, no consideration of an aggravation nexus is necessary.  Service connection for the Veteran's hypertension, as secondary to the service-connected psychiatric disorder, is granted.

ORDER

New and material evidence having been received, service connection for hypertension is reopened.

Service connection for hypertension is granted on a secondary causal basis.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


